Citation Nr: 1624958	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-42 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased disability rating for residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot, rated as 10 percent disabling.

2. Entitlement to a total disability rating based upon individual employability (TDIU) due to service-connected disabilities on a scheduler basis pursuant to 38 C.F.R. § 4.16(a).

3. Entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2003 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 and an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In the February 2010 rating decision, the RO evaluated the Veteran's residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot, as 10 percent disabling. In the October 2014 rating decision, the RO denied TDIU.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing at the RO. A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In February 2014, the Board remanded the matter for further development and adjudication. As will be discussed further below, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand directives. Therefore, the matter is now appropriately before the Board. See Stegall v. West, 11 Vet App 268 (1998). 

Since the February 2014 remand, the RO has adjudicated the Veteran's left foot disabilities. In a February 2015 rating decision, the RO granted service connection for pes cavus, hammertoe deformity, metatarsalgia, hallux rigidus, calcaneal spur, and degenerative joint disease, of the left foot at 30 percent disabling. A separate rating of 10 percent has been continued for the Veteran's residuals related to hallux valgus disorder of the left foot, status post hallux valgus repair. See February 2015 supplemental statement of the case (SSOC). Given that neither a notice of disagreement nor a VA Form 9 has been filed with regards to the 30 percent rating of pes cavus, hammertoe deformity, metatarsalgia, hallux rigidus, calcaneal spur, and degenerative joint disease, of the left foot, this issue is not on appeal and is currently not before the Board. Instead, the Board will only address the issues as reflected on the cover-page. 

The issue of entitlement to service connection for a hip disability, to include as secondary to the Veteran's service-connected left foot disabilities, has been raised by the record in the testimony provided at the March 2012 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's service-connected residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot, has been manifested by severe pain, limitations on physical activity including walking, sitting, standing, and a loss of range of motion of the left great toe; but not by loss of use of the left foot.

2. For the purposes of 38 C.F.R. § 4.16(a), the Veteran has a combined disability rating of 40 percent.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent for service-connected residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot, have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5280 (2015).

2. The criteria for entitlement to TDIU on a schedular basis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The development of the Veteran's claim has been consistent with the provisions of the VCAA and implementing regulation. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant. Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)). The record indicates that the originating agency provided the Veteran with VCAA notice in letters dated May 2009, October 2009, and February 2014.

The VCAA also defines VA's duty to assist a claimant in the development of his or her claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2014). VA must help a claimant obtain evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim. The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained. The evidence of record includes statements of the Veteran, VA treatment records, private medical records, VA medical examination reports, service personnel records, and service treatment records. The Veteran has not alleged or identified any outstanding evidence or medical treatment records.

The Veteran underwent a VA examination in February 2010, March 2014, and November 2014. The Board finds the VA examination opinions adequate. The examination reports reflect that the examiners reviewed the Veteran's claims folder, took note of the Veteran's history, evaluated the Veteran's current condition and severity, and reported the Veteran's functional loss. The Veteran has not asserted that the November 2014 VA examination was inadequate in any way, and the Board finds that the VA medical examination is adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Additionally, the Veteran was provided with a hearing related to her claims. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claim. Accordingly, the Veteran is not shown to be prejudiced on this basis. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Therefore, the Board finds that VA has met its duties to assist and notify the Veteran.

II. Stegall Compliance 

In February 2014, the Board remanded this matter with instructions to send the Veteran a VCAA notification letter regarding the issue of entitlement to TDIU. Accordingly, in February 2014, the RO sent the Veteran a VCAA letter informing her of the information needed regarding her claim for TDIU and how to prevail on such a claim. 

Additionally, the Board instructed the RO to obtain any updated or outstanding treatment records related to the claim. Since the remand, the RO has obtained private treatment records from Dr. J. N. M., M.D., from October 2015 to March 2016, and VA treatment records dated from March 2014 to March 2016.

The Board in its February 2014 remand also instructed the RO to schedule the Veteran for a VA examination to determine the nature and severity of her left foot disabilities. Accordingly, the Veteran was afforded a VA examination in November 2014. The examiner reviewed the Veteran and her claims file, and performed all necessary tests to address the severity of the Veteran's left foot disorders. The examiner, also in accordance with the remand instructions, noted the Veteran's other left foot disabilities, to include hammertoe and plantar calcaneal spur. The examiner opined as to whether the symptoms can be separated, whether they were caused by the service-connected hallux valgus surgery, and whether the disorders were aggravated by the service-connected residuals of the hallux valgus surgery. The examiner also addressed the functional effect the service-connected foot disorder has on the Veteran's ability to work.

Last, as instructed by the Board on remand, the RO readjudicated the issues on appeal and provided the Veteran and her representative with a supplemental statement of the case (SSOC) in February 2015.

The Board finds that its remand instructions of February 2014 have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The matter is now appropriately returned to the Board.

II. Increased Scheduler Rating

Generally, disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran's residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot, is currently rated as 10 percent disabling under Diagnostic Code 5280, hallux valgus. Under Diagnostic Code 5280, a 10 percent rating is assigned for hallux valgus, unilateral if it has been operated on with resection of the metatarsal head, or is severe if equivalent to amputation of the great toe. 38 C.F.R. § 4.71a, Diagnostic Code 5280. 

The Veteran has complained of severe pain in her left foot and limited range of motion in her left great toe, with the pain exacerbated by prolonged standing, running, and walking, all of which she is competent to report. Jandreau, 492 F.3d 1372. The Veteran underwent surgery on her left foot in 2005 and 2009. However, the Veteran currently is assigned the maximum available rating under Diagnostic Code 5280, and as such an increased rating is not warranted under that diagnostic code. 

No additional increased or alternative ratings under different Diagnostic Codes as to the foot can be applied to the Veteran's left foot. There is no medical evidence of malunion of or nonunion of the tarsal or metatarsal bones. 38 C.F.R. § 4.71a, Diagnostic Code 5283. Further, the application of Diagnostic Codes 5167 (loss of the use of the foot) and 5171 (amputation of the great toe) are not applicable, as there is no medical or lay evidence of the loss of the use of her left foot nor has there been amputation of her great toe or any other toes. 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5170.

The Veteran is already assigned a separate compensable evaluation for a scar, left foot, under Diagnostic Code 7804, and a separate compensable evaluation for acquired pes cavus, hammertoe deformity, metatarsalgia, hallux rigidus, calcaneal spur, and degenerative joint disease, of the left foot, under 38 C.F.R. § 4.71a, Diagnostic Code 5278. Therefore, based on the fact that the Veteran is already assigned a compensable rating for those disabilities an increased rating for residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot is not warranted under these Diagnostic Codes. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Finally, under Diagnostic Code 5284, a 20 percent rating is warranted for moderately severe residuals of a foot injury. The words "marked," "severe" and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The Board further notes that separate ratings for each foot are possible under Diagnostic Code 5284.

The Board concludes, however, that Diagnostic Code 5284 is not applicable here and that the Veteran's service-connected residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot disability is more appropriately rated under Diagnostic Code 5280. A higher or separate rating under Diagnostic Code 5284 is not warranted as its clear intent is to encompass disabilities not contemplated by the other Diagnostic Codes pertaining to the foot, as evidenced by its title of "Foot injuries, other." In this case, the Veteran is service-connected for residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot. By definition a bunionectomy is an operation of the metatarsal head to remedy hallux valgus. Therefore this disability is fully contemplated by Diagnostic Code 5280, governing hallux valgus and surgery therefore. Thus, as the Veteran's residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot, is fully contemplated under Diagnostic Code 5280, the Veteran's current 10 percent rating under the provisions of Diagnostic Code 5280 is more appropriate than a rating under Diagnostic Code 5284.

The Board also considers whether Diagnostic Code 5003 might serve as a basis for an increased rating. Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis). However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. A rating of 20 percent requires X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

VA examination dated November 2014 diagnosed the Veteran with degenerative arthritis. However, Veteran is already rated at 10 percent disabling in the left foot, and a rating of 20 percent is not warranted because there is no evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. Therefore, no additional higher or alternative ratings under Diagnostic Code 5003 can be applied.

In evaluating the Veteran's level of disability functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. During this period, the Veteran complained of pain and limitations on physical activity, including walking and standing, which she is competent to report. Jandreau, 492 F.3d 1372. The Veteran's mother, J.S., and the Veteran's aunt, D.S., also noted the physical limitations the Veteran has suffered, to include her being unable to run or participate in any type of sports, and her being unable to stand for long periods of time. Id. The November 2014 VA examiner noted the Veteran's pain and impact on prolonged physical activity are due to the residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot. The examiner specifically noted less movement, weakened movement, excess fatigability, incoordination, pain on movement, pain on weight-bearing, pain on non-weight-bearing, swelling, deformity, instability of station, disturbance of locomotion, and interference with standing, but did not find pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over time. See November 2014 VA examination report. Thus the examiner considered these factors and associated her symptoms with the surgery, which are the basis for the 10 percent rating. See DeLuca, 8 Vet. App. at 206. Therefore, these factors, and their resulting functional limitation, are fully contemplated by the current 10 percent rating. Id. The Board finds the current rating encapsulates the Veteran's current symptoms post-surgery 38 C.F.R. §§ 4.40, 4.45, 4.59. 

After consideration of all the evidence of record, the Board finds there is no basis to assign an increased rating in excess of 10 percent for the Veteran's residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The Veteran is receiving the maximum available rating under Diagnostic Code 5280, and therefore an increased rating is not allowable under this Diagnostic Code. Further, no additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

IV. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id. 

The first Thun element is not satisfied here. The Veteran's service-connected left foot disability is manifested by severe pain in her left foot and limited range of motion in her left great toe, which is exacerbated by physical activity, including walking, standing for prolonged periods, and running, related to a hallux valgus disorder of the left foot, status post hallux valgus repair. These signs and symptoms, and the resulting impairment are specifically contemplated by the rating schedule as part of the Schedule of Ratings- Musculoskeletal System. See 38 C.F.R. § 4.71a, Diagnostic Code 5280. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. The Veteran has complained of severe pain in her left foot, which is exacerbated by physical activity, including walking and running, swelling and a loss of flexibility, which is contemplated above. However, these symptoms are associated with the results related to a hallux valgus disorder of the left foot, status post hallux valgus repair,
and are inherently contemplated by her rating which is based on the surgery and residuals. There is nothing exceptional or unusual about the Veteran's left foot disability because the rating criteria reasonably describe her disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular consideration is not warranted in this case.

Finally, the Board notes a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). In this case, the Veteran is service connected for residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot, under 38 C.F.R. § 4.71a, Diagnostic Code 5280; a scar, left foot, under Diagnostic Code 7804; and acquired pes cavus, hammertoe deformity, metatarsalgia, hallux rigidus, calcaneal spur, and degenerative joint disease, of the left foot, under 38 C.F.R. § 4.71a, Diagnostic Code 5278. The Veteran has not alleged her currently service-connected disabilities combine to result in additional disability or symptomatology not already contemplated by the rating criteria for each individual disability. 

Further, there is no medical evidence indicating that the Veteran's left toe disability interacts with her other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

V. TDIU

A total disability rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2013). 

Service connection is presently in effect for residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot, as 10 percent disabling; a scar, left foot, left great toe, at 10 percent disabling; and acquired pes cavus, hammertoe deformity, metatarsalgia, hallux rigidus, calcaneal spur, and degenerative joint disease, of the left foot, at 30 percent disabling. Hence, the Veteran has a combined disability rating of 40 percent. The Veteran is not eligible for TDIU on a schedular basis, pursuant to 38 C.F.R. § 4.16(a). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased disability rating for residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot, rated as 10 percent disabling, is denied.

Entitlement to a TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a) is denied. 


REMAND

A total disability rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2013). 

However, where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). Instead, where a veteran does not meet the schedular requirements, the Board may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration. Id. In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board acknowledges that the November 2014 examiner found that the Veteran's left foot condition "imposes moderately severe restriction with sedentary employment and severe restriction." However, the record contains a statement of accredited representative in appealed case dated May 2015 that states that the Veteran is unable to work due to her service-connected disabilities, and that she is currently in a vocational rehab program. Yet, those vocational rehabilitation records are not currently of record, and therefore, the Board cannot properly determine the Veteran's employability based on her training, education, and skill.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA vocational rehabilitation folder with the claims file. 

The RO should specifically seek to locate a copy of the Veteran's VA Form 28-1900, for association with the record.

2. If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3. After completing the above development to the extent possible, refer the claim for entitlement to a TDIU for the Veteran to the Chief Benefits Director or the Director of Compensation Service, for consideration of whether TDIU on an extraschedular basis is warranted

4. If the determination of the issue on appeal remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last SOC. The Veteran and her representative should be afforded the applicable time period in which to respond. Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


